Citation Nr: 1431504	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-05 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to higher initial evaluations for asbestos-related pleural disease, rated as noncompensable prior to December 8, 2011, and as 10 percent disabling effective December 8, 2011.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active military duty from July 1969 to January 1986.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, effectuating the Board's May 2005 grant of service connection for asbestos-related pleural disease, and assigning an initial noncompensable rating for the condition.  The case is now under the jurisdiction of the Cleveland, Ohio RO. 

The Board in October 2011 remanded the initial rating claim for additional development.  By a July 2012 decision, the Decision Review Officer (DRO) at the Cleveland RO granted an increased evaluation to 10 percent for asbestos-related pleural disease effective December 8, 2011. 

The Board again remanded this claim in May 2013 for a new VA pulmonary examination based on evidence that there had been a worsening of this disorder since the last VA examination was performed.  The case now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, this claim must be remanded for further action before it is ready for appellate review in order to render an informed decision.  

The Board remanded this claim in May 2013 to afford the Veteran a new examination to assess the current level of severity of his asbestos-related pleural disease.  Although the examination has been performed, the case was transferred back to the Board prior to obtaining the results of the pulmonary function test (PFT), which is the very basis for evaluating most lung disorders, including asbestosis under Diagnostic Code 6833.  See 38 C.F.R. § 4.97 (2013).  Indeed, the Board specifically directed that all indicated tests, including a PFT test, must be performed.  The VA examiner had noted in the June 2013 Disability Benefits Questionnaire that such an examination was to be performed and an addendum opinion provided once the results were obtained.  According to the Veteran's August 2013 statement, the PFT was performed in July or August 2013 at the Columbus, Ohio VA outpatient clinic.  However, the results were not mentioned in the August 2013 supplemental statement of the case (SSOC), and it is clear that they were not before the Appeals Management Center when it issued the SSOC.  The PFT report still remains outstanding. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the pulmonary function test (PFT) performed in July or August 2013 at the Columbus, Ohio VA outpatient clinic.  Verify that DLCO (SB) results have been provided in the PFT report.  Then, forward the PFT report to the June 2013 VA examiner for an addendum opinion.  If that clinician is not reasonably available, a different examiner may render the addendum opinion.  If for some reason these results cannot be obtained, then a new PFT must be performed. 

3. Then, after completing any other indicated development, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



